Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received July 9th, 2021.  Claims 1, 17-18, and 30 have been amended.  Claims 33-36 have been newly added. Claims 2-4, 6 and 19-21 have been canceled.  Claims 1, 5, 7-18 and 22-36 have been entered and are presented for examination.
Application 15/988,691 claims benefit of US Provisional Application 62/511,850 (05/26/2017).
Response to Arguments
Applicant’s argues the references as combined above do not disclose each plurality of discovery signals is transmitted consecutively. 
The Examiner contends the feature is well known in the art to transmit consecutive discovery signals.  Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize that the time slot of EL Ayach et al. could comprise multiple discovery signals in one direction.  The motivation for this is a design choice. 

Applicant argues the references as combined above do not disclose forming a first plurality of receive beams in the first listening direction during the first sub-interval based at least in part on the first plurality of beamforming parameters, wherein each of the plurality of receive beams are formed consecutively and forming one or more receive beams in the second listening direction during the second sub-interval based at least in part on the second plurality of beamforming parameters, wherein each of the one or more receive beams are formed consecutively.
However, El Ayach et al. discloses the UE may listen for beamformed discovery signals in different receive directions (e.g., directions E, F, G, and H) according to a sequence/pattern E-F-G-H, a (paragraph 0086) which suggests the UE can for the receive beams in one direction (i.e., F-F-F-F) or two directions (E-E-F-F).  The directions are design choice since El Ayach et al. discloses any other sequence or pattern can be use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 1, 5, 7-18 and 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2020/0015298) in view of Perfecto et al. (Millimeter-Wave V2V Communications: Distributed Association and Beam Alignment - IDS) in view of El Ayach et al. (US 2015/0365814).
Regarding claims 1, 17, Chae et al. discloses a method for wireless communication at a user equipment (UE) (see Figure 13 [UE devices using wireless communication]), comprising: operating as a transmit device during a time period of a beam discovery procedure for a vehicle-to-everything (V2X) communications system (paragraphs 0102, 0137 [each UE may omni-directionally transmit a specific type of signal (e.g., a discovery signal) at a regular interval in a specific resource region; V2X]), the beam discovery procedure configured to discover at least one UE using the V2X communications system (see Figure 13 and paragraph 0137 [UE to be discovered; discovery signal]); selecting a sweep pattern based at least in part on operating as the transmit device during the beam discovery procedure (see Figure 13 [two sweeping patterns]), the first sweep pattern including a plurality of beam directions (see Figure 13 [two sweeping pattern directions]); and transmitting a first plurality of discovery signals in the first beam direction during the first sub-interval of the time period of the beam discovery procedure using the V2X communications system based at least in part on the plurality of beam directions of the first sweep pattern (paragraph 0138 [the UE transmitting the discovery signal should transmit the discovery signal many times by sweeping the direction of a beam]).
Chea et al. does not explicitly disclose selecting a first sweep pattern that is coordinated with a second sweep pattern of a receive device. 
However, Perfecto et al. discloses it is known in the art for a two-staged beam alignment process will yield the best steering for the refined beams at both ends of the V2V link. These two stages encompass a sequence of pilot transmissions and use a trial-and-error approach where first a coarse (Section II D and Section III C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize selecting a sweeping pattern by the vTX and vRX based on the learned best sectors.  The motivation for this is to efficiently select a beam with known information. 
The references as combined above do not explicitly disclose wherein the sweep pattern comprises a first sub-interval of the time period of the beam discovery procedure for a first beam direction of the plurality of beam directions and a second sub-interval of the time period of the beam discovery procedure for a second beam direction of the plurality of beam directions, the first beam direction being different than the second beam direction, the second sub-interval following the first sub-interval; and transmitting one or more discovery signals in the second beam direction during the second sub-interval of the time period of the beam discovery procedure using the V2X communications system based at least in part on the first sweep pattern.
However, El Ayach et al. discloses a transmitter sending a discovery frame in each time slot in a direction of one of the M sectors and switching antennas to send in another sector (see Figures 5 and 6 and paragraph 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the system of El Ayach et al. could be adapted to a V2X system wherein the vehicle has multiple antennas and send a discovery frame in each sector in a time slot.  The motivation for this is to enable discovery in a vehicular system.
Regarding claim 5, the references as combined above further make obvious transmitting a subset of discovery signals during a third sub-interval of the time period of the beam discovery procedure using the V2X communications system, each discovery signal of the subset of discovery 
El Ayach et al. discloses a transmitter sending a discovery frame in each time slot in a direction of one of the M sectors and switching antennas to send in another sector (see Figures 5 and 6 and paragraph 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the system of Al Ayach et al. could be adapted to a V2X system wherein the vehicle has multiple antennas and send a discovery frame in each sector in a time slot.  The motivation for this is to enable discovery in a vehicular system.
	Regarding claim 7, Chae et al. further discloses identifying a defined sweep pattern based at least in part on operating as the transmit device during the beam discovery procedure, wherein the first selected sweep pattern is the defined sweep pattern (see Figure 13 and paragraph 0138 [directional; sweep pattern]).
Regarding claim 8, Chae et al. further discloses wherein: the defined sweep pattern is selected from a plurality of defined sweep patterns based at least in part on a direction of travel of the UE (see Figure 13), a vehicle type of the UE, a location of the UE, a velocity of the UE, a classification of a road being traveled by the UE, a traffic parameter of a road being traveled by the UE, or any combination thereof.
Regarding claim 9, the references as combined above make obvious all the recited subject matter in claim 1.
 However, Perfecto et al. discloses determining that the UE is the transmit device during a first time period of the beam discovery procedure based at least in part on a probability parameter that indicates a likelihood that the UE operates as the transmit device or a receive device during any given time period of the beam discovery procedure, wherein operating as the transmit device during the time 
Perfecto et al. disclose a Tx/Rx probability wherein upon their entrance to the road, vehicles will be declared as transmitters (vTx) or receivers (vRx) with equal probability. Disregarding the role of those vehicles leaving the system, the new ones will be endorsed as vTx or vRx indistinctly (Section IV, intervals).
Perfecto et al. shows it is a known feature in the art to associate a Tx/Rx probability of devices in the network wherein the device can be a transmitter or receiver based on the probability and the time slot wherein such a feature would only require ordinary skill of one in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method of Perfecto et al. into the system of the references as combined above.  The method of Perfecto et al. can be implemented by enabling the device to have a Tx/Rx probability based on the time slot.  The motivation for this is to enable the device to be either a transmitter or receiver based on a probability.
Regarding claim 10, the references as combined above make obvious all the recited subject matter in claims 18.
 However, Perfecto et al. discloses determining a beam width for each discovery signal of the first sweep pattern based at least in part on the beam direction of the discovery signal relative to a direction of travel of the UE.
Perfecto et al. discloses beamwidths based on relative movement between vehicles (see Sections II A,C and Figure 2ac).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a beamwidth selections based on movements of the vehicles.  The selected beamwidths will impel whether signals from undesired V2V links arrive into the sidelobes or 
Regarding claim 11, Chae et al. further discloses identifying a number of sub-intervals in the time period of the beam discovery procedure based at least in part on a number of unique beam directions of the first sweep pattern, wherein the first sweep pattern indicates the number of sub-intervals in the time period of the beam discovery procedure (see Figure 13 [beams in different directions; paragraph 0138 suggests one direction at a time (i.e., 2 sweep patterns)]).
Regarding claim 12, Chae et al. further discloses identifying a number of discovery signals transmitted during a sub-interval of the time period based at least in part on a number of unique beam directions of the first sweep pattern, wherein the first sweep pattern indicates the number of discovery signals to be transmitted during the sub-interval (paragraph 0018 and see Figure 13 [beams in different directions; paragraph 0138 suggests one direction at a time (i.e., 2 sweep patterns); transmitting a discovery signal including the load information (i.e., 2 discovery signals)]).
Regarding claim 13, Chae et al. further identifying a number of unique beam directions in the first sweep pattern based at least in part on a granularity parameter (see Figure 13 [high and low load]), wherein selecting the first sweep pattern is based at least in part on the number of unique beam directions (paragraph 0018 and see Figure 13 [beams in different directions; paragraph 0138 suggests one direction at a time (i.e., 2 sweep patterns); transmitting a discovery signal including the load information (i.e., 2 discovery signals)]).
Regarding claim 14, Chae et al. further discloses determining a classification or a traffic parameter of a road being traveled by the UE based at least in part on location data associated with the UE (see Figure 13 [high and low load]), wherein selecting the first sweep pattern is based at least in part on the classification or the traffic parameter of the road (paragraph 0018 and see Figure 13 [beams in different directions; paragraph 0138 suggests one direction at a time (i.e., 2 sweep patterns); transmitting a discovery signal including the load information (i.e., 2 discovery signals)]).
Regarding claim 15, the references as combined above make obvious all the recited subject matter in claim 1, but do not disclose determining a height parameter for each beam direction of the first sweep pattern based at least in part on road data associated with a road being traveled by the UE.
However, such a feature is obvious in light of Perfecto et al. which discloses the challenging radio conditions derived from the mobility of vehicles, their relatively high speed with respect to pedestrians, the dynamic topology of vehicular wireless networks and its higher likelihood to produce inter-vehicular line-of-sight blockage are factors that pose significant challenges to be dealt with. The proposed Radio Resource Management (RRM) scheme is comprehensive and considers aspects such as the directionality (steering) of the mmWave link, the effect of the selected beamwidths on the interference at the vehicular receivers, the blockage of intermediate vehicles, the throughput versus alignment delay trade-off, the vehicle density and the impact of the speed offset between vehicles on the beam coherence time (see Section I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a beam height parameter that would help the line-of-sight blockages.  
Regarding claim 16, the references as combined above disclose all the recited subject matter in claim 1, but does not explicitly disclose each discovery signal comprises one orthogonal frequency-division multiplexing (OFDM) symbol.
	However, such a feature is conventional in the art wherein the motivation for such a feature would be to use known methods to transmit the discovery signal.
Regarding claims 18, 30, Chae et al. discloses a method for wireless communication at a user equipment (UE) (see Figure 13 and 18 [UE]), comprising: operating as a receive device during a time period of a beam discovery procedure for a vehicle-to-everything (V2X) communications system (see Figure 13 and paragraphs 0009, 0018, 0102, 0137-0138 [each UE may omnidirectionally transmit a specific type of signal (e.g., a discovery signal) at a regular interval in a specific resource region; V2X; received in at least one direction by a UE]), the beam discovery procedure configured to discover at least one UE using the V2X communications system (paragraphs 0009, 0018 [the load may include a value corresponding to at least one of the number of UEs measured in a beam direction; discovery signal has load value]); selecting a sweep pattern based at least in part on operating as the receive device during the beam discovery procedure (paragraph 0009 [at least one beam direction]), the sweep pattern including a plurality of listening directions (paragraph 0009 [at least one beam direction]).
Chea et al. does not explicitly disclose selecting a first sweep pattern that is coordinated with a second sweep pattern of a receive device. 
However, Perfecto et al. discloses it is known in the art for a two-staged beam alignment process will yield the best steering for the refined beams at both ends of the V2V link. These two stages encompass a sequence of pilot transmissions and use a trial-and-error approach where first a coarse sector-level scan detects best sectors for vTx and vRx and, afterwards, within the limits of the selected sector a finer granularity beam-level sweep searches for best beam level pairs (Section II D and Section III C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize selecting a sweeping pattern by the vTX and vRX based on the learned best sectors.  The motivation for this is to efficiently select a beam with known information. 
The references as combined above do not explicitly disclose wherein the sweep pattern comprises a first sub-interval of the time period of the beam discovery procedure for a first listening direction of the plurality of listening directions and a second sub-interval of the time period of the beam discovery procedure for a second listening direction of the plurality of listening directions, the first listening direction being different than the second listening direction, the second sub-interval following 
However, El Ayach et al. discloses listening for discovery signals in different sectors in different time slots and receiving multiple discovery signals (see Figures 5 and 6 and paragraph 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the system of Al Ayach et al. could be adapted to a V2X system wherein the vehicle has multiple antennas and listen for a discovery frame in each sector in a time slot.  The motivation for this is to enable discovery in a vehicular system.
The references as combined above do not disclose forming a first plurality of receive beams in the first listening direction during the first sub-interval based at least in part on the first plurality of beamforming parameters, wherein each of the plurality of receive beams are formed consecutively and forming one or more receive beams in the second listening direction during the second sub-interval based at least in part on the second plurality of beamforming parameters, wherein each of the one or more receive beams are formed consecutively.
However, El Ayach et al. discloses the UE may listen for beamformed discovery signals in different receive directions (e.g., directions E, F, G, and H) according to a sequence/pattern E-F-G-H, a (paragraph 0086) which suggests the UE can for the receive beams in one direction (i.e., F-F-F-F) or two directions (E-E-F-F).  The directions are design choice since El Ayach et al. discloses any other sequence or pattern can be use.
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a timeslot could have multiple beams formed based on a selected pattern or sequence.  The motivation is a design choice based on Al Ayach.
	Regarding claim 22, the reference as combined above further make obvious selecting a subset of the plurality of beamforming parameters for the antenna to listen for a subset of discovery signals during a third sub-interval of the time period of the beam discovery procedure using the V2X communications system, wherein the UE is configured to listen in a unique direction selected from the plurality of listening directions of the first sweep pattern during the third sub-interval.
El Ayach et al. discloses listening for discovery signals in different sectors in different time slots and receiving multiple discovery signals (see Figures 5 and 6 and paragraph 0007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the system of Al Ayach et al. could be adapted to a V2X system wherein the vehicle has multiple antennas and listen for a discovery frame in each sector in a time slot.  The motivation for this is to enable discovery in a vehicular system.
The references as combined above do not disclose each plurality of discovery signals is transmitted consecutively.  However, it is well known in the art to transmit consecutive discovery signals.  Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize that the time slot of EL Ayach et al. could comprise multiple discovery signals in one direction.  The motivation for this is a design choice. 
	Regarding claim 23, Chae et al. further discloses wherein: each beam direction of the first sweep pattern corresponds to one beamforming parameter used by the antenna for directional listening during (see Figures 13 and 15 [suggest the sweeping pattern can be performed by the receiver antennas; paragraph 0009 suggests one direction at a time; high and low load]).
Regarding claim 24, Chae et al. further discloses identifying a defined transmit sweep pattern used by a transmit device during the beam discovery procedure, the defined transmit sweep pattern including a plurality of transmit beam directions, wherein the second sweep pattern is the defined transmit sweep pattern; and applying a rotation adjustment to the plurality of transmit beam directions of the defined transmit sweep pattern, wherein the plurality of listening directions of the first sweep pattern for the receive device are based at least in part on the plurality of transmit beam directions and the rotation adjustment (see Figure 13 and paragraphs 0009, 0018).
	Regarding claim 25, Chae et al. further discloses wherein: the first sweep pattern is selected from a plurality of defined sweep patterns based at least in part on a direction of travel of the UE (see Figure 13), a vehicle type of the UE, a location of the UE, a velocity of the UE, a classification of a road being traveled by the UE, a traffic parameter of a road being traveled by the UE, or any combination thereof.
Regarding claim 26, the references as combined above make obvious all the recited subject matter in claims 18.
However, Perfecto et al. discloses determining that the UE is the transmit device during a first time period of the beam discovery procedure based at least in part on a probability parameter that indicates a likelihood that the UE operates as the transmit device or a receive device during any given time period of the beam discovery procedure, wherein operating as the transmit device during the time period of the beam discovery procedure is based at least in part on determining using the probability parameter.
Perfecto et al. disclose a Tx/Rx probability wherein upon their entrance to the road, vehicles will be declared as transmitters (vTx) or receivers (vRx) with equal probability. Disregarding the role of those  (Section IV, intervals).
Perfecto et al. shows it is a known feature in the art to associate a Tx/Rx probability of devices in the network wherein the device can be a transmitter or receiver based on the probability and the time slot wherein such a feature would only require ordinary skill of one in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method of Perfecto et al. into the system of the references as combined above.  The method of Perfecto et al. can be implemented by enabling the device to have a Tx/Rx probability based on the time slot.  The motivation for this is to enable the device to be either a transmitter or receiver based on a probability.
Regarding claim 27, the references as combined above make obvious all the recited subject matter in claim 18.
However, Perfecto et al. discloses determining a beam width for each discovery signal of the first sweep pattern based at least in part on the beam direction of the discovery signal relative to a direction of travel of the UE.
Perfecto et al. discloses beamwidths based on relative movement between vehicles (see Sections II A,C and Figure 2ac).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a beamwidth selections based on movements of the vehicles.  The selected beamwidths will impel whether signals from undesired V2V links arrive into the sidelobes or the mainlobe of vRxs, which will severely impact measured SINR levels. For this reason the sought RRM should also include a beamwidth selection strategy that dynamically adapts to the surrounding conditions and, counteracts their negative effect on the transmitted signal.

However, such a feature is obvious in light of Perfecto et al. which discloses the challenging radio conditions derived from the mobility of vehicles, their relatively high speed with respect to pedestrians, the dynamic topology of vehicular wireless networks and its higher likelihood to produce inter-vehicular line-of-sight blockage are factors that pose significant challenges to be dealt with. The proposed Radio Resource Management (RRM) scheme is comprehensive and considers aspects such as the directionality (steering) of the mmWave link, the effect of the selected beamwidths on the interference at the vehicular receivers, the blockage of intermediate vehicles, the throughput versus alignment delay trade-off, the vehicle density and the impact of the speed offset between vehicles on the beam coherence time (see Section I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a beam height parameter that would help the line-of-sight blockages.  
Regarding claim 29, Chae et al. further discloses determining a classification or a traffic parameter of a road being traveled by the UE based at least in part on location data associated with the UE (see Figure 13 [high and low load]), wherein selecting the first sweep pattern is based at least in part on the classification or the traffic parameter of the road (paragraph 0018 and see Figure 13 [beams in different directions; paragraph 0138 suggests one direction at a time (i.e., 2 sweep patterns); transmitting a discovery signal including the load information (i.e., 2 discovery signals)]).
Regarding claims 31-32, the references as combined above further suggest wherein selecting the first sweep pattern further comprises selecting the first sweep pattern based on at least on a knowledge of the second sweep pattern of the receive device. 
(Section II D) and either the sector level alignment has already been performed or that coarse location of neighboring vehicles has been learned (e.g. during the learning process in Section III-C), effectively reducing the beam search (Section II D).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465